Citation Nr: 1818850	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-30 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for type II diabetes.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for retroperitoneal fibrosis.

5.  Entitlement  to service connection for kidney problems.

6.  Entitlement to service connection for a tumor of the urethra

7.  Entitlement to service connection for an aortic tumor.

8.  Entitlement to service connection for a tumor of the pancreas.

9.  Entitlement to service connection for a testicular tumor.

10.  Entitlement to a compensable disability rating for bilateral hearing loss prior to December 1, 2017 and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The issues of entitlement to service connection for retroperitoneal fibrosis, kidney problems, a tumor of the urethra, an aortic tumor, and a tumor of the pancreas were originally characterized by the RO as a single claim for entitlement to service connection for retroperitoneal fibrosis to include kidney problems;  a urethra, aortic,  or pancreas tumor; and a testicle tumor (also claimed as residuals of an appendectomy).  Upon reviewing the Veteran's claim, the Board finds that matters are more appropriately considered as separate issues, with individual claims for each.  Additionally, the Veteran was already granted service connection for residuals of his appendectomy, and, therefore, he has already been granted his claimed relief with respect to that matter.  Therefore, the Board has characterized the issues accordingly.

The issues of entitlement to service connection for retroperitoneal fibrosis, a tumor of the urethra, an aortic tumor, a tumor of the pancreas, and a testicular tumor is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents during his period of service, and has a current diagnosis type II diabetes.

2.  The Veteran's has manifested peripheral neuropathy of the right lower extremity, and it is proximately due to his previous service-connected diabetes.

3.  The Veteran's has manifested peripheral neuropathy of the left lower extremity, and it is proximately due to his previous service-connected diabetes.

4.  The Veteran's diabetic nephropathy is proximately due to his service-connected diabetes.  

5.  Hearing acuity in the Veteran's right ear was shown to be productive of hearing loss at Level II prior to December 1, 2017 and at Level IV thereafter.

6.  The hearing acuity in the Veteran's left ear was shown to be productive of hearing loss at Level VI prior to December 1, 2017 and at Level IX thereafter.




CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for diabetic nephropathy has been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for a disability rating 10 percent, but not higher, for bilateral hearing loss prior to December 1, 2017 have been met, but a disability rating of 30 percent for bilateral hearing loss thereafter have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with several VA examinations which the Board finds to be adequate for rating purposes.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Diabetes

At issue is whether the Veteran is entitled to service connection for diabetes mellitus.  The weight of the evidence indicates that the Veteran is entitled to service connection.

The Veteran's service personnel records indicate that he served in Thailand from 1969 to 1970, and dental records indicate that he was treated at Ubon Royal Thai Air Force Base in September 1969.  Additionally, the Veteran's service personnel records indicate that he served in the Philippines from April 1964 to March 1966.  The Veteran has claimed that, during his service in the Phillipines, he was deployed for three to five days at a time to the Vietnam to fix equipment.  The Veteran's reports are corroborated by signed statements of two fellow service members who claim to have also been sent on similar deployments.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicide agents either by his service in Thailand; see VA Adjudication Procedures Manual M21-1.IV.ii.1.H.5.b; or by exposure during his three to five day deployments to the Vietnam.  38 C.F.R. § 3.307.

The Veteran's VA and private treatment records both indicate that the Veteran was prescribed medication to treat type II diabetes during the pendency of appeal.  Therefore, the Veteran has a diagnosis of type II diabetes that is at least minimally compensable, because it is more severe than the level of diabetes that could be managed by diet alone.  38 C.F.R. § 4.119, Diagnostic 7913.  The Veteran is entitled to service connection for type II diabetes which became at least minimally compensable after the Veteran was exposed to herbicide agents during his service in Thailand and his claimed service in Vietnam. 38 C.F.R. §§ 3.307, 3.309.

Peripheral Neuropathy

At issue is whether the Veteran is entitled to service connection for peripheral neuropathy of the bilateral lower extremities.  The Veteran's private and VA treatment records indicate that the Veteran sought treatment for numbness, tingling, and pain in the bilateral lower extremities; was diagnosed with peripheral neuropathy; and that the Veteran has neurological complications due to diabetes.  Therefore, as the Veteran has peripheral neuropathy of the bilateral lower extremities, and it is at least as likely that it is caused by his previously service-connected type II diabetes, entitlement is established on a secondary basis.

Kidneys

At issue is whether the Veteran is entitled to service connection for a kidney disorder.  Treatment records indicate that the Veteran has been treated for diabetic nephropathy, which by its very nature - and as confirmed by medical treatment records - is secondary to the Veteran's diabetes. Accordingly, the Board finds that service connection for diabetic nephropathy is warranted on a secondary basis.

Bilateral Hearing Loss

At issue is whether the Veteran is entitled a compensable rating for service-connected bilateral hearing loss prior to December 1, 2017 and in excess of 30 percent thereafter.

The Veteran first filed a claim of service connection for bilateral hearing loss in June 2011, and, in May 2013, the RO granted service connection and assigned a noncompensable disability rating effective the date the claims was received.  The Veteran appealed the initial rating, and during the pendency of the appeal, the rating for bilateral hearing loss was increased to 30 percent, effective December 1, 2017.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran underwent a VA examination in March 2012.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
15
10
25
65
60
LEFT
30
25
85
95
95

The average pure tone threshold in the right ear was 40 decibels and 75 decibels in the left ear.  The Veteran's speech recognition score was 84 percent in the right ear and 92 percent in the left ear.  The Veteran reported that he had trouble understanding speech in the presence of background noise and around multiple speakers, and that he wears hearing aids.

The Veteran underwent another VA examination in December 2017.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
15
15
35
70
70
LEFT
10
15
85
95
100

The average pure tone threshold in the right ear was 48 decibels and 74 decibels in the left ear.  The Veteran's speech recognition score was 74 percent in the right ear and 40 percent in the left ear.  When asked what additional functional loss the Veteran's hearing loss caused, the Veteran reported that it is getting harder to hear.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  

Alternatively, the Board must also consider using Table VIA in 38 C.F.R. § 4.85 to assign the level of hearing impairment based solely on pure tone average when the Veteran manifests exceptional patterns of hearing impairment if Table VIA results in a higher roman numeral.  Exceptional patterns of hearing impairment are patterns when the pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  38 C.F.R. § 4.86.

At the March 2012 VA examination, the right ear had a pure tone average of 40 dB and a speech recognition description of 84 percent; therefore, the right ear warranted a designation of II. The left ear had a pure tone average of 75 dB and a speech recognition description of 92 percent; therefore, the left ear warranted a designation of II.  As a result, the percentage evaluation in March 2012 was noncompensable.  Exceptional patterns of hearing loss was shown in the left ear however, because the pure tone threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  Taking this into consideration, the left ear warranted a designation of VI.  As a result, the percentage evaluation was 10 percent.

At the December 2017 examination, the right ear had a pure tone average of 48 dB and a speech recognition description of 74 percent; therefore, the right ear warranted a designation of IV. The left ear had a pure tone average of 74 dB and a speech recognition description of 40 percent; therefore, the left ear warranted a designation of IX.  As a result, the percentage evaluation in December 2017 was 30 percent.  Exceptional patterns of hearing loss was shown in the left ear however, because the pure tone threshold was 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  Taking this into consideration, the left ear warranted a designation of VI.  This is a lower designation than the Veteran would be entitled to without exceptional patterns of hearing impairment.  

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. With the exception of the incidents previously noted, the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.

The Veteran has provided lay reports of the severity of his hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann. Further, even in light of the Veteran's reported hearing loss-related symptoms, the Board nonetheless finds that the schedular rating criteria in this case is adequate to rate the Veteran's hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  However, the schedular rating criteria are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Accordingly, the Board concludes that the Veteran is entitled to a disability rating of 10 percent, and no higher, prior to December 1, 2017, but is not entitled to a rating in excess of 30 percent at any time during the period on appeal.  All evidence has been considered and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for type II diabetes is granted.

Service connection for neuropathy of the right lower extremity is granted.

Service  connection for neuropathy of the left lower extremity is granted.

Service connection for diabetic nephropathy is granted.

A disability rating of 10 percent for bilateral hearing loss prior to December 1, 2017 is granted.


REMAND

At issue is whether the Veteran is entitled to service connection for retroperitoneal fibrosis, a tumor of the urethra, an aortic tumor, a tumor of the pancreas, and a testicular tumor.  The Veteran's VA treatment records indicate that has the following conditions: retroperitoneal fibrosis, an interstitial cell tumor of the testis, an aortic aneurism, a pancreatic cyst as well as a pancreatic tumor.  In a survey of medical history provided upon separation of service, the Veteran reported a history of cysts and cancer.  Additionally as discussed in the Reasons and Bases section above, the Veteran is presumed to have been exposed to herbicide agents.  This is sufficient to trigger VA's duty to assist for all of the conditions other than entitlement to service connection for a tumor of the urethra, and these issues must be remanded for a VA examination in order to determine the nature and etiology of these claimed conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran's claim of service connection for a tumor of the urethra is inextricably intertwined with the Veteran's claim for service connection for a testicular tumor, because they are both conditions of the genitourinary system.  Therefore, this matter must be remanded as well in order to avoid piecemeal adjudication of the issues on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to determine the nature and etiology of the following conditions: (a) retroperitoneal fibrosis; (b) any urethral conditions; (c) any aortic conditions; (d) any pancreatic conditions; and (e) any testicular conditions.

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


